Title: Abigail Adams to Mary Smith Cranch, 13 June 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            Quincy I mean Philadelphia June 13th 1798
            my Dear sister
          
          but I was thinking so much of Quincy, that I mechanically dated from thence; when I sent Letters for Louissa Mrs Brisler &C by yesterdays Mail; I could not get time to add a line of my own; being engaged in writing to Berlin by the British packet. Since my last to you, I have received a Letter from mrs Johnson inclosing Letters to her, both from mr & mrs A—at which I rejoiced. she has thought hard that, I should hear So much oftner from our Children than she should, but mr Adams writes duplicates, & by different ways. I dared not venture to send you the Letters or I should have liked to, but I thought it would be a breach of confidence, and I have returnd them to Mrs Johnson— I copied a part of Louissa’s Letter her first date is 11th of Jan’ry when she says mr Adams returnd from Court, and found her writing to her Friends, but threw her into great agitation, by telling her that she must be presented to Court on the next day, and that her Cloaths, were not any of them ready— to use her own words, “You know Mamma my Partiality for Great Companies and will therefore readily conceive what I felt at the thought of going into a society so intirely strange to me, that I had never even seen the Lady who was to present me. However I got ready and went, & considering all things, got through this dissagreable buisness pretty well, but from that day to this the first of Feb’ry we have not been permitted to spend an evening at home, which is so extreemly unpleasent to me, that I am obliged to pretend sickness, to avoid it The king and Queen are both young, and I think the Queen one of the most beautifull women I ever saw. she is now pregnant with her fourth child, and is but just 21 years old. she goes into company, and dances from 6 in the Evening untill 6 in the morning—not with standing her situation. the Courts are twice a week, one of which is a Ball & the other a card Party. the Etiquet and usage of the Court, require all Ministers & their Ladies to attend, so that I am obliged to make one in this Elegant Mob. on every

Monday Evening I am obliged to pay my respects to the Princess Henry, a Great Aunt of the Kings—where I am necessitated to sit 2 or 3 hours at whist. once a fortnight we are obligated to visit Prince Ferdinand who is great uncle to the King— The princess is an old Lady who has been very Handsome— she is remarkable kind to me, and has interested herself very much about my Health her sister some years younger than herself, is the most Elegant woman I ever beheld. she has been pleasd to take such a fancy to me, as to make me sit down with her, at her Work table, and talks whole Evenings with me. I was invited to a Ball the other Evening, and she undertook to find me partners—
          Yet after all this, my dear Mamma I do not think I am calculated for a Court. to a Child educated like yours—for domestick society, such a round of constant dissipation, makes me wish I was once more among my beloved Friends—”
          Mr Adams in his Letter to mrs Johnson expresses himself thus— [“]since the recovery of mrs Adams—she has been presented at Court, and to the several Princesses, belonging to it. Her Personal appearence, as well as her manners & deportment, which are such unequivocal indications of her Character and disposition, have been every where pleasing—”
          Thus you see my dear sister I have been amused, and entertaind like a partial fond mother and knowing how much you interest yourself in my pleasures I have communicated them to you. I now inclose to you what will be more interesting to you a, Letter received from your Son if he does not get time to write so often to you, as you wish you will learn how he has been employd
          I yesterday received Letters both from mr & mrs Peabody. the account she gives me of Betsy are painfull and allarming. I hope she too, will not be added to the Number who fall victims, to the slow underminer a consumption, yet the constant fever is very like it. few instances occur here, and a cough is rare, oweing I believe to the less keen air— Disorders here are more sudden, and inflamitory—
          “Letters from mr Murrey to the 12 of April, in which he says— Switzerland is broken down after a most bloody conflict with the army of Berne’s in which seven thousand, including women, who fought bravely, have fallen on the side of the Swiss Army, that Bern was aristocratic was the pretence.”
          “In this Letter he says, I learn that France will treat with mr Gerry alone the other two will be orderd away!![”] Can it be possible can it

be believed that Talleyrand has thus deluded and facinated mr Gerry, that he should dare to take upon him such a responsibility I cannot credit it. yet I know the sin which most easily besets him is obstinacy, and, a mistaken policy—
          You may easily Suppose how distrest the President is at this conduct, and the more so, because he thought Gerry would certainly not go wrong, and he acted his own judgment, against his counsellors; who have been [“]truer prophets than they wish themselves.” Gerry means the Good of his Country he means the Peace of it, but, he should consider, it must not be purchased by national disgrace & dishonour— if he stays behind—he is a ruind Man, in the estimation of his Countrymen— this is all between ourselves— you will be particuliarly reserved upon this subject. I would not be the mean’s of hurting mrs Gerrys feelings, or even of judeing hardly an old and steady Friend, for whom I am really distrest—
          adieu my dear sister. tomorrow I promise myself a Letter from You— we have abundance of wet weather how is the Season with You? has Mrs Porter got help. I wish if she has, that she would whiten me a cotton sheet or two & some towels which are in a trunk in the Garret. let me know when you think all things will be in readiness? I shall not leave here till after the 4 July. we shall be overwhelmd with military Parade on that day. Love, affection &c &c where ever due. the President will put young Beals name on the list if he applies to Capt Sever & gets an approbation from him, the President will appoint him— Yours as ever
          
            A Adams—
          
        